Exhibit 10.34

 

FOURTH AMENDMENT TO MULTI-TENANT OFFICE LEASE

 

 

This FOURTH AMENDMENT TO MULTI-TENANT ,OFFICE LEASE (this "Fourth Amendment")
dated for reference purposes only as of August 10, 2016, is entered into by
and between LBA REALTY FUND III-COMPANY XII, LLC, a Delaware limited liability
company ("Landlord"), and INPHI CORPORATION, a Delaware corporation ("Tenant").

 

 

R E C I T A L S:

 

A.     Pursuant to that certain Multi-Tenant Office Lease (FSG) dated June 4,
2010 (the "Original Lease"), by and between Landlord (as successor-in-interest
to LBA REALTY FUND III-COMPANY XII, LLC) and Tenant, as amended by that certain
First Amendment to Multi- Tenant Office Lease dated March 7, 2011 (the "First
Amendment"), that certain Second Amendment to Multi-Tenant Office Lease dated
September 30, 2012 (the "Second Amendment"), and as amended by that certain
Third Amendment to Multi-Tenant Office Lease dated as of July 31, 2013 (the
"Third Amendment") (the Original Lease, as amended by the First Amendment,
Second Amendment and the Third Amendment, is referred to herein as the "Lease"),
Tenant currently leases from Landlord (i) those certain premises commonly known
as Suite 100 containing approximately 29,090 rentable square feet, (ii) those
certain premises commonly known as Suite 180 containing approximately 10,905
rentable square feet, (iii) those certain premises containing approximately 527
rentable square feet and identified as Expansion Space B in the Second
Amendment, and (iv) that certain storage space commonly known as Suite 161
consisting of approximately 967 rentable square feet (collectively, the "Current
Premises") within the building located at 112 South Lakeview Canyon Road,
Westlake Village, California (the "Building").

 

B.     Tenant desires to expand the Current Premises by leasing storage space in
the Building from Landlord, and Landlord is willing to lease such additional
space to Tenant to expand the Current Premises; and Landlord and Tenant desire
to terminate the Lease in connection with Suite 161. The parties desire to amend
the Lease in order to provide, among other things, for such expansion of the
Current Premises and Lease termination in connection with Suite 161, upon the
terms and conditions set forth below.

 

 

C.

Capitalized terms not defined herein have the meanings given to such terms in
the Lease.

 

  NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants and agreements contained in this Fourth Amendment and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

-1-

--------------------------------------------------------------------------------

 

 

AGREEMENT:

 

1.     Storage Expansion Space. Tenant hereby agrees to lease from Landlord, and
Landlord hereby agrees to lease to Tenant, that certain storage space premises
commonly known as Suite 162 containing approximately 1,675 rentable square feet
as shown on Exhibit A attached hereto (the "Storage Expansion Space"), on the
terms and conditions in the Lease and as otherwise hereinafter set forth. As of
the Storage Expansion Space Commencement Date (as defined in Section 2 below),
Exhibit A attached hereto showing the Storage Expansion Space is hereby
incorporated into and made a part of the Lease, and all references in the Lease
to the defined term "Premises" shall mean and refer to the Current Premises plus
the Storage Expansion Space. Tenant's use and occupancy of the Storage Expansion
Space shall be in accordance with all of the terms and conditions of the Lease
as amended by this Fourth Amendment (the "Amended Lease"); provided, however,
that: (i) Tenant shall only have the right to use the Storage Expansion Space
for storage purposes and for no other use, and Tenant shall have no right to use
the Storage Expansion Space for the Permitted Use, and (ii) Tenant shall have no
obligation to pay Excess Expenses, Excess Taxes, Excess Insurance Costs and
Excess Utilities Costs applicable to the Storage Expansion Space.

 

2.     Storage Expansion Space Commencement Date. The Term as to the Storage
Expansion Space (the "Storage Term") shall commence on the date that Landlord
delivers the Storage Expansion Space to Tenant following the mutual execution
and delivery of this Fourth Amendment by the parties (the "Storage Expansion
Space Commencement Date" or "SESCD"), and the Storage Term shall expire
coterminously with the expiration of the Term of the Lease on December 31, 2017
(the "Expiration Date").

 

3.     Suite 161. Landlord and Tenant acknowledge Tenant currently occupies
Suite 161 as part of the Premises pursuant to the terms of the Lease, and Tenant
shall continue such occupancy until three (3) days after the SESCD (the
"Surrender Date"). On or before the Surrender Date, Tenant shall vacate and
surrender Suite 161 to Landlord in its current as-is condition without any
restoration obligations by Tenant, and all Tenant's obligations and rights in
connection with Suite 161 shall cease as of the day before the SESCD and Suite
161 shall no longer be part of the Premises as of the SESCD.

 

4.     Monthly Base Rent for the Storage Expansion Space. As of the SESCD and
continuing until the Expiration Date, Tenant shall pay Monthly Base Rent for the
Storage Expansion Space in the amount of $3,350.00 per month, prorated
accordingly for any partial months if the SESCD is not on the first date of a
month.

 

5.     Condition of the Storage Expansion Space. Tenant acknowledges that,
Landlord shall not be obligated to refurbish or improve the Storage Expansion
Space in any manner whatsoever or to otherwise provide funds for the improvement
of the Storage Expansion Space in conjunction with this Fourth Amendment, and
Tenant hereby accepts the Storage Expansion Space "AS-IS" subject to any
Landlord's obligations to maintain or repair the Premises set forth in the
Lease. Tenant further acknowledges that except as expressly provided in the
Lease and this Fourth Amendment, neither Landlord nor any agent of Landlord has
made any representation or warranty regarding the condition of the Storage
Expansion Space, the improvements, refurbishments, or alterations therein, or
the Building or with respect to the functionality thereof or the suitability of
any of the foregoing for the conduct of Tenant's business and that all
representations and warranties of Landlord, if any, are as set forth in the
Lease and this Fourth Amendment.

 

6.     Condition of the Current Premises. Tenant acknowledges that it is
presently in possession of the Current Premises and is fully aware of the
condition of the Current Premises.

 

-2-

--------------------------------------------------------------------------------

 

 

Tenant acknowledges that Landlord shall not be obligated to refurbish or improve
the Current Premises in any manner whatsoever or to otherwise provide funds for
the improvement of the Current Premises in conjunction with the Modified Term.
Tenant further acknowledges that except as expressly provided in the Lease or
this Amendment, neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Current Premises, the
improvements, refurbishments, or alterations therein, or the Building or with
respect to the functionality thereof or the suitability of any of the foregoing
for the conduct of Tenant's business and that all representations and warranties
of Landlord, if any, are as set forth in the Lease.

 

7.     Accessibility. Pursuant to Section 1938 of the California Civil Code,
Landlord hereby advises Tenant that as of the date of this Amendment neither the
Current Premises, the Storage Expansion Space, nor the Building has undergone
inspection by a Certified Access Specialist.

 

8.     Brokers. Tenant and Landlord represent and warrant to each other that
other than Cresa, representing Tenant, no broker, agent or finder, negotiated or
was instrumental in negotiating or consummating this Fourth Amendment, and
Landlord shall pay all commissions in connection with this Fourth Amendment.
Tenant further agrees to defend, indemnify and hold harmless Landlord from and
against any claim for commission or finder's fee by any other person or entity
who claims or alleges that they were retained or engaged by Tenant or at the
request of Tenant in connection with this Fourth Amendment. Landlord further
agrees to defend, indemnify and hold harmless Tenant from and against any claim
for commission or finder's fee by any other person or entity who claims or
alleges that they were retained or engaged by Landlord or at the request of
Landlord in connection with this Fourth Amendment.

 

9.     Authority. Each signatory of this Fourth Amendment on behalf of each of
Landlord and Tenant represents hereby that he or she has the authority to
execute and deliver the same on behalf of the party hereto for which such
signatory is acting.

 

10.    Representations and Warranties. Tenant hereby represents, warrants, and
agrees that: (1) there exists no breach, default, or event of default by
Landlord under the Lease, or any event or condition which, with notice or
passage of time or both, would constitute a breach, default, or event of default
by Landlord under the Lease; (2) the Lease continues to be a legal, valid, and
binding agreement and obligation of Tenant; and (3) Tenant has no current offset
or defense to its performance or obligations under the Lease.

 

11.     No Other Modification. Landlord and Tenant agree that except as
otherwise specifically modified in this Fourth Amendment, the Lease has not been
modified, supplemented, amended, or otherwise changed in any way and the Lease
remains in full force and effect between the parties hereto as modified by this
Fourth Amendment. To the extent of any inconsistency between the terms and
conditions of the Lease and the terms and conditions of this Fourth Amendment,
the terms and conditions of this Fourth Amendment shall apply and govern the
parties. This Fourth Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same instrument.

 

-3-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date set forth above.

 

Tenant:

 

Inphi Corporation,

a Delaware corporation

 

By: /s/ John S. Edmunds    

Name:   John S. Edmunds  

Title:     CFO                        

 

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

-4-

--------------------------------------------------------------------------------

 

 

Landlord:

 

LBA REALTY FUND III-COMPANY XII, LLC,

a Delaware limited liability company

 

By:         LBA Realty Fund III, L.P.,

a Delaware limited partnership, its sole Member and Manager

 

By:          LBA Management Company III, LLC,

a Delaware limited liability company,

its General Partner

 

By:         LBA Realty LLC,

a Delaware limited liability company,

its Manager

 

By:         LBA Inc.,

a California corporation,

its Managing Member

 

By: /s/ Joe Suzuki

Name: Joe Suzuki             

Title: Vice President Regional Operations Manager 

 

-5-

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

STORAGE EXPANSION SPACE

 

 

 

 

 [pgimage02.jpg]

 

EXHIBIT A

-1-